Citation Nr: 1640956	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for panniculitis.

2.  Entitlement to an initial compensable disability rating for left knee retropatellar pain syndrome.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 2007.

This matter came to the Board of Veterans' Appeals (Board) from November 2007, May 2010, and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board previously remanded the issues of entitlement to service connection for panniculitis and a compensable disability rating for left knee retropatellar pain syndrome in December 2009, September 2010, and June 2014.

The Veteran testified before the undersigned during an April 2010 hearing; a transcript is of record.  While the Veteran did not present testimony regarding his appeals for a higher disability rating for PTSD or a TDIU during his April 2010 hearing, he specifically indicated that he did not desire another hearing to address the issues.  See June 2011 Substantive Appeals.  

The issues of entitlement to service connection for panniculitis and entitlement to an initial compensable disability rating for left knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 8, 2010, the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity due to depressed or anxious mood, anxiety, nightmares, intrusive memories, avoidance, isolation, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, agitation or restlessness, hypervigilance, problems with concentration, chronic sleep impairment, anhedonia, loss of interest in sex, lack of energy, difficulty maintaining relationships, and limited insight, judgment, and motivation.  

2.  Beginning April 8, 2010, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation, depressed or anxious mood, anxiety, nightmares, intrusive memories, avoidance, isolation, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, agitation or restlessness, hypervigilance, problems with concentration, chronic sleep impairment, anhedonia, loss of interest in sex, lack of energy, difficulty maintaining relationships, and limited insight, judgment, and motivation.  

3.  Beginning June 5, 2010, the Veteran was unable to secure or follow a substantially gainful occupation due solely to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Prior to April 8, 2010, the criteria for rating of 50 percent for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  Beginning April 8, 2010, the criteria for a 70 percent disability rating for PTSD were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).

3.  Beginning June 5, 2010, the criteria for a TDIU due solely to service-connected PTSD were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any available and unobtained relevant evidence. 

VA provided several examinations to evaluate the severity of the Veteran's PTSD.  The VA examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and largely included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Bernard v. Brown, 4 Vet. App. 384 (1993); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The Veteran contends he is entitled to a disability rating in excess of 30 percent for PTSD because, despite taking medication and receiving counseling, his symptoms have persisted and continue to increase in severity.  See March 2010 Statement.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2015).  The following ratings apply.  

A 30 percent rating applies if the veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.

A 50 percent rating applies if the veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Under 38 C.F.R. § 4.126(a), an evaluation of a mental disorder must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The assigned rating should be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the evaluation should consider the extent of social impairment, a rating should not be assigned based solely on social impairment.  38 C.F.R. § 4.126(b). 

Further, the list of symptoms within the criteria for each rating is not exhaustive, so the impact of other symptoms particular to a veteran or a disorder on occupational and social functioning should also be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to these criteria, the Board must consider any reported GAF scores, which reflect psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores do not, however, necessarily mandate a 100 percent evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board acknowledges that VA noted that "[t]he American Psychiatric Association has determined that the GAF score has limited usefulness in the assessment of the level of disability."  79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  However, as the versions of the applicable regulations effective prior to August 4, 2014, rely on the 4th, and not the 5th, edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM), the Board will still consider the GAF scores of record as probative.  

GAF scores of 61-70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, with the ability to generally function pretty well and have some meaningful personal relationships.  DSM-IV (1994).  GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  Id.  GAF scores of 41-50 indicate serious symptoms, such as suicidal ideation, severe obsessional rituals, and frequent shoplifting, or serious impairment in social, occupational, or school functioning, as evidenced by having no friends and being unable to keep a job.  Id.

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Medical evidence conflicts regarding whether the Veteran has more than one psychiatric disorder.  The August 2007 VA examiner diagnosed both PTSD and depressive disorder, not otherwise specified (NOS); the April 2010 VA examiner diagnosed PTSD and depressive disorder, NOS, by history; and the March 2015 VA examiner diagnosed only PTSD.  Separate ratings are not, however, necessary.  Applying 38 C.F.R. § 3.102 and VA's statements in 61 Fed. Reg. 52,698, one disability rating will be assigned based on all of the Veteran's manifested mental health symptoms.  See Amberman, 570 F.3d at 1381.  

Based on the above laws and regulations, the Veteran's PTSD was 50 percent, but no more, disabling prior to April 8, 2010, and 70 percent, but no more, disabling since April 8, 2010.  

The Veteran's primary symptoms both prior to and since April 8, 2010, have been depressed or anxious mood, anxiety, nightmares, intrusive memories, avoidance, isolation, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, agitation or restlessness, hypervigilance, problems with concentration, chronic sleep impairment, anhedonia, loss of interest in sex, lack of energy, difficulty maintaining relationships, and limited insight, judgment, and motivation.  

Prior to April 8, 2010, however, the preponderance of the evidence demonstrates that his symptoms and functional impairment did not result in occupational and social impairment with deficiencies in most areas.  Instead, they more closely approximated occupational and social impairment with reduced reliability and productivity.  The severity of the Veteran's symptoms was found to be only mild-to-moderate or moderate, with only moderate impairment in social and occupational functioning, and his prognosis with treatment was good.  See August 2007 VA Psychiatric Examination; November 2007, October 2008 VA Treatment Records.  The August 2007 VA examiner opined that the Veteran had only reduced reliability and productivity due to his PTSD signs and symptoms.  He was able to complete a master's degree program, achieving "straight A's", while working full-time as an elementary school teacher.  See June 2010 TDIU Claim (reporting that master's program began in September 2008 and ended in May 2010); id. (reporting having worked forty-five hours per week from January 2009 to June 2010); see also January 2009 VA Treatment Records (reporting intact concentration and having received "straight A's" in school); September 2009 VA Treatment Records (reporting good job performance and intact concentration).  While he at times reported difficulty with his marital relationship, he also reported that he had good relationships with his parent and sibling.  Moreover, he generally functioned satisfactorily, with routine behavior, self-care, and normal conversation, and was assigned GAF scores between 55 and 60, reflecting moderate symptoms or moderate difficulty in social and occupational functioning.

Since April 8, 2010, the preponderance of the evidence weighs against finding that the Veteran was totally occupationally and socially impaired.  Instead, the Veteran's symptoms and functional impairment more closely approximated occupational and social impairment, with deficiencies in most areas.  Specifically, in the areas of work, school, family relations, judgment, and mood.  The severity of his symptoms has been found to be moderate or severe, and his prognosis, even with treatment, has been guarded.  See April 2010 VA Psychiatric Examination; July, August, and November 2010 VA Treatment Records; October 2010 VA General Examination; November 2010 VA Psychiatric Examination.  While he worked until June 2010, he ultimately took a leave of absence that ended up being permanent due to his difficulty controlling his behavior.  The April and November 2010 VA examiners determined that the Veteran should not continue working with elementary school children in a classroom setting because he displayed entry-level behaviors into violence that could only get worse without proper help.  See April and November 2010 VA Psychiatric Examinations.  

His symptoms and functional impairment did subsequently appear to improve off and on, but they also worsened off and on.  See July 2011 Darnall Army Medical Center (denying depression and anhedonia); September 2012 VA Treatment Records (negative depression screen); January and July 2014 VA Treatment Records (describing mood as "Just there" and "alright"); March 2015 VA Psychiatric Examination (opining that the Veteran had only social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks).  But see July 2011 VA Treatment Records (inventory revealing severe depression); January 2013 VA Treatment Records (reporting having stopped Ph.D. program due to nightmares, insomnia, and poor concentration); January and July 2014 VA Treatment Records (reporting increased nightmares and lacking motivation despite medication; finding judgment, insight, and motivation guarded); March 2015 VA Treatment Records (inventory revealing severe depression); July 2015 VA Treatment Records (reporting increased nightmares and depression and endorsing suicidal ideation without intent or plan).  Consequently, the Board resolves reasonable doubt in the Veteran's favor to find that his symptoms and functional impairment overall more closely approximated the criteria for a 70 percent disability rating after April 8, 2010.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they have not resulted in total occupational and social impairment.  They have not more closely approximated the types of symptoms contemplated by the 100 percent rating; therefore, a 100 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  The Veteran did not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or his own name.  Further, while difficult at times, he was able to maintain relationships with his immediate family members.

The Board considered whether this case should be referred for consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The evidence in this case preponderates against finding that the Veteran's disability picture is so exceptional that available schedular ratings are inadequate.  His primary symptoms and functional impairments are contemplated by the General Rating Formula for Mental Illnesses.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," confirming that the listed symptoms are examples, as opposed to an exhaustive list.  See 38 C.F.R. § 4.130 (2015); see also Mauerhan, 16 Vet. App. 436.  The Board has determined whether the symptoms associated with his PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms he experiences result in the level of occupational and social impairment specified by a rating.  See Vazquez-Claudio, 713 F. 3d at 118.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  While the Veteran did report symptoms related to his anxiety, such as tension headaches, his disability picture does not exhibit other related factors that render application of the schedular criteria impractical.  Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b)(1) (listing "related factors as marked interference with employment or frequent periods of hospitalization").  While he experienced marked interference with employment from June 2010 forward, he was not hospitalized, and the General Rating Formula for Mental Illnesses already contemplates the Veterans' degree of occupational impairment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996); 61 Fed. Reg. 66,749 (1996).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  While the Veteran did at times report an increase in his depression in relation to his general medical condition, he has consistently asserted that his PTSD is primarily responsible for his functional limitations.  See, e.g., June 2010 TDIU Claim (due solely to PTSD).  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016). 

The Veteran is, however, entitled to a TDIU due solely to his service-connected PTSD as of June 5, 2010, the day after his last day of full-time employment.  See June 2010 TDIU Claim.  

To qualify for a TDIU, a veteran must have one service-connected disability that is rated at 60 percent or more, or two or more service-connected disabilities, one of which is rated at 40 percent or more, with a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran meets this schedular requirement as of April 8, 2010, as the Board has assigned a 70 percent disability rating effective April 8, 2010.  

Further, the record demonstrates that the Veteran was unable to sustain full-time employment in his chosen field and unable to complete online training to qualify for a different position.  He did enroll in an online Ph.D. program, but despite no longer working, he was unable to consistently manage a full load of courses, at times taking only one course at a time, and he frequently lost interest.  See July 2010 VA Treatment Records (currently working full-time on Ph.D., may get Ph.D. next year); November 2010 VA Psychiatric Examination (offered scholarship for Ph.D. program); January and July 2012 VA Treatment Records (working on Ph.D. program); January 2013 VA Treatment Records (taking leave of absence from Ph.D. program due to increased nightmares, insomnia, and poor concentration); January and July 2014 VA Treatment Records (thinking about going back for his Ph.D., but lacks motivation); January 2015 VA Treatment Records (studying online for Ph.D., one class at a time); March 2015 VA Psychiatric Examination (working on Ph.D. program on and off); July 2015 VA Treatment Records (lost interest in Ph.D. program); October 2015 VA Treatment Records (studying online for Ph.D., one class at a time).  He voluntarily resigned from his full-time teaching position in June 2010 due to fear that he would injure children or develop more violent behavior.  While he planned to return to work after getting his symptoms under control, despite receiving therapy and medication, he was not subsequently able to improve to the extent that he could return to full-time substantially gainful employment that involved working with other people.  See August 2010 Statement; October 2010 VA Examination (unemployability is predominantly due to PTSD). 

Because he did not contend that he was too disabled to work due to his service-connected PTSD prior to June 7, 2010, and because he had substantially gainful employment prior to June 5, 2010, consideration of entitlement to TDIU prior to June 5, 2010, is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

An initial disability rating of 50 percent, but no higher, prior to April 8, 2010, is granted, subject to the laws governing the payment of benefits.

An initial disability rating of 70 percent, but no higher, as of April 8, 2010, is granted, subject to the laws governing the payment of benefits.

Entitlement to a TDIU as of June 5, 2010, is granted.


REMAND

A.  Panniculitis

The record does not contain sufficient information to allow the Board to make a fully informed decision on the Veteran's claim for service connection for panniculitis.  Medical evidence conflicts regarding whether the Veteran has had a diagnosis of panniculitis at any point since filing his claim.  

B.  Left Knee

In July 2016, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 (2015), read together with 38 C.F.R. §§ 4.40 and 4.45 (2015), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59-active motion, passive motion, weight-bearing, and non-weight-bearing-is required "in every case in which those tests can be conducted."  Id. at n.7.  The VA examinations of record do not contain range of motion testing results for passive motion.  As the knee is a weight-bearing joint, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any medical records pertaining to the Veteran's panniculitis and left knee disability from the Central Texas Veterans Health Care System dated since July 2015.

2. Ask the Veteran to identify any additional, relevant treatment records pertaining to the panniculitis and left knee disability.

3. Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any panniculitis (i.e., inflammation of adipose tissue).  Provide the examiner with access to the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The examiner should review this Remand and the claims files.  The examiner should perform all indicated studies.  

The examiner must clarify whether the Veteran has had a diagnosis of panniculitis at any point since filing his claim for service connection.  The examiner must review and comment on the conflicting medical evidence.  See June 2007 King's Daughters Hospital (diagnosing mesenteric panniculitis); June 2008 King's Daughters Hospital (probable mesenteric panniculitis, unchanged since prior examination); August 2015 Baptist Memorial Hospital of Miami (mesenteric panniculitis, no enlarged abdominal or pelvic nodes present).  But see August 2007 Waco Gastroenterology Endoscopy Center (noting that testing indicated the Veteran did not have significant mesenteric panniculitis); December 2010 VA Examination (finding no clinical evidence of mesenteric panniculitis and noting that the Veteran had never had a biopsy).  

If the examiner finds the Veteran has had a diagnosis of panniculitis at any point since filing his claim, the examiner must provide an opinion, based on examination results and the record, regarding:  

a) whether it is at least as likely as not (50 percent or greater probability) that the panniculitis had its onset during, or is otherwise etiologically related to, the Veteran's active service. 

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

If the examiner finds that any requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training.

4. Schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his left knee retropatellar pain syndrome.  Provide the examiner with access to the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The examiner should review this Remand and the claims files.  The examiner should perform all indicated studies.  

The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for each knee.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why.  

The examiner must also review each of the prior VA examinations since 2007, VA treatment records, army medical center treatment records, private treatment records, and the claimant's lay testimony during his April 2010 hearing, and attempt to provide a retrospective opinion addressing the Veteran's passive range of motion, weight-bearing range of motion, and non-weight-bearing range of motion for each prior VA examination.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected left knee disability versus any left foot disability.  If the symptoms and functional limitations caused by various diagnoses cannot be separated, the examiner must so state and explain why.  

Please provide the basis for any diagnosis and a complete medical rationale for any and all opinions expressed.  If the examiner finds that any requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


